***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        APPENDIX
  STATE OF CONNECTICUT v. PETER SEBBEN*
          Superior Court, Judicial District of Hartford
                   File No. CV-XX-XXXXXXX-S

              Memorandum filed March 15, 2019

                          Proceedings

  Memorandum of decision on plaintiff’s motion for
summary judgment. Motion granted.
  Peter Sebben, self-represented, the defendant.
  Judith Brown, assistant attorney general, for the
plaintiff.
                          Opinion

  NOBLE, J.
                         FACTS
   The plaintiff, the state of Connecticut, acting by Scott
Semple, Commissioner of Correction, commenced the
present case against the defendant, Peter Sebben, to
recover $22,330: the alleged cost of the defendant’s
incarceration. Prior to commencing the present case,
the plaintiff filed an application for a prejudgment rem-
edy on April 23, 2015. A hearing was held on July 22,
2015, after which the court, Wiese, J., granted the plain-
tiff’s application in the amount of $22,330.
   In its complaint, the plaintiff alleges that the defen-
dant was convicted of certain crimes and that a judge
of the Superior Court committed the defendant to the
custody of the Commissioner of Correction to be incar-
cerated. The plaintiff further alleges that the defendant
was incarcerated from January 2, 2015, to June 5, 2015;
between January 2, 2015, and April 17, 2015, the plaintiff
alleges it incurred costs of $15,225 with nothing
received from the defendant, and from April 18, 2015,
until June 5, 2015, the plaintiff alleges it incurred costs
of $7105.
   On October 13, 2016, the defendant filed a motion to
strike (# 128) the plaintiff’s complaint. That motion was
denied by the court, Robaina, J., on August 18, 2017;
the court articulated its decision in a memorandum of
decision (# 142). On September 18, 2017, the defendant
filed an answer and special defenses (# 144). The plain-
tiff filed a motion to strike each of the defendant’s
special defenses (# 145) on November 14, 2017. On
April 19, 2018, in a detailed order (# 145.86), the court,
Robaina, J., addressed the plaintiff’s motion, granting
it in part and denying it part.
   On June 29, 2018, the plaintiff filed a motion for
summary judgment (# 152), which was accompanied
by a memorandum of law as well as several exhibits
(# 153). On August 14, 2018, the defendant filed a memo-
randum of law in opposition to the motion for summary
judgment (# 156), which was accompanied by several
exhibits. The motion was heard on November 19, 2018.
                      DISCUSSION
   ‘‘Summary judgment is a method of resolving litiga-
tion when pleadings, affidavits, and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . The motion for sum-
mary judgment is designed to eliminate the delay and
expense of litigating an issue when there is no real issue
to be tried. . . . However, since litigants ordinarily
have a constitutional right to have issues of fact decided
by a jury . . . the moving party for summary judgment
is held to a strict standard . . . of demonstrating his
entitlement to summary judgment.’’ (Citation omitted;
footnote omitted; internal quotation marks omitted.)
Grenier v. Commissioner of Transportation, 306 Conn.
523, 534–35, 51 A.3d 367 (2012). ‘‘A motion for summary
judgment shall be supported by appropriate documents,
including but not limited to affidavits, certified tran-
scripts of testimony under oath, disclosures, written
admissions and other supporting documents.’’ Practice
Book § 17-45 (a).
   ‘‘Once the moving party has met its burden . . . the
opposing party must present evidence that demon-
strates the existence of some disputed factual issue.
. . . It is not enough, however, for the opposing party
merely to assert the existence of such a disputed issue.
Mere assertions of fact . . . are insufficient to estab-
lish the existence of a material fact and, therefore, can-
not refute evidence properly presented to the court
under Practice Book [§ 17-45] . . . .’’ (Internal quota-
tion marks omitted.) State Farm Fire & Casualty Co.
v. Tully, 322 Conn. 566, 573, 142 A.3d 1079 (2016). ‘‘The
existence of the genuine issue of material fact must be
demonstrated by counteraffidavits and concrete evi-
dence. . . . If the affidavits and the other supporting
documents are inadequate, then the court is justified
in granting the summary judgment, assuming that the
movant has met his burden of proof.’’ (Internal quota-
tion marks omitted.) Rivera v. CR Summer Hill, Ltd.
Partnership, 170 Conn. App. 70, 74, 154 A.3d 55 (2017).
   In support of its motion for summary judgment, the
plaintiff argues that there is no genuine issue of material
fact and that it is entitled to judgment as a matter of law.
Specifically, the plaintiff contends that the defendant
is liable for the costs of his incarceration, notwithstand-
ing his denial of liability and his assertion that the plain-
tiff has failed to state a claim upon which relief can
be granted. The plaintiff reasons that it is not only
statutorily entitled to seek reimbursement as to the cost
of the defendant’s incarceration, but also that regula-
tions and case law confirm that this action for reim-
bursement is available to it. In anticipation of some of
the defendant’s arguments in opposition, and in view
of what the plaintiff perceived as ambiguities in the
order of the court, Robaina, J., with regard to its earlier
motion to strike the defendant’s special defenses, the
plaintiff also notes that the defendant’s fifth, sixth,
ninth, and tenth special defenses should not preclude
summary judgment,1 and, specifically, that the circum-
stances surrounding the defendant’s plea bargain do
not create a genuine issue of material fact.
  In opposition to the plaintiff’s motion for summary
judgment, the defendant raises several arguments. First,
the defendant argues that he has yet to receive certain
requested documents pursuant to a Freedom of Infor-
mation Act (FOIA) request; see General Statutes § 1-
200 et seq.; and that, without this additional discovery,
he is unable to mount a complete objection. Next, the
defendant disputes the reliability of the amount that
the plaintiff seeks to recover from him, contending that
the calculation of the cost of his incarceration is neither
accurate nor sufficiently authenticated. The defendant
also contends that the Department of Correction’s docu-
mented noncompliance with the statute at issue should
preclude the plaintiff’s claim. The defendant then
argues that the intent of the statute that forms the basis
of the present case indicates that the present case is
unjust. In that vein, the defendant further argues that
he is being unfairly targeted, noting that the plaintiff has
not sought reimbursement for the cost of incarceration
from other inmates. The defendant also argues that he
had no notice that the plaintiff would seek to recover
these costs prior to the application for a prejudgment
remedy in April, 2015, and, relatedly, that he had a right
in the expectation of finality in his plea. Finally, in
opposition to the motion for summary judgment, the
defendant also seeks to renew his previously stricken
special defenses.
    As a threshold matter, pursuant to the law of the case
doctrine, the court need not consider every argument
raised by the defendant. ‘‘The law of the case doctrine
expresses the practice of judges generally to refuse to
reopen what [already] has been decided . . . . New
pleadings intended to raise again a question of law
which has been already presented on the record and
determined adversely to the pleader are not to be
favored. . . . [When] a matter has previously been
ruled [on] interlocutorily, the court . . . may treat that
[prior] decision as the law of the case, if it is of the
opinion that the issue was correctly decided, in the
absence of some new or overriding circumstance. . . .
A judge should hesitate to change his own rulings in a
case and should be even more reluctant to overrule
those of another judge. . . . Nevertheless, if . . . [a
judge] becomes convinced that the view of the law
previously applied by his coordinate predecessor was
clearly erroneous and would work a manifest injustice
if followed, he may apply his own judgment.’’ (Citations
omitted; internal quotation marks omitted.) Total
Recycling Services of Connecticut, Inc. v. Connecticut
Oil Recycling Services, LLC, 308 Conn. 312, 322, 63
A.3d 896 (2013).
   In the present case, the court, Robaina, J., has already
issued decisions addressing some of the arguments cur-
rently raised by the defendant. A review of the court’s
earlier decisions indicates that both are thorough and
well supported. Accordingly, pursuant to the law of
the case doctrine, any argument previously disposed of
need not be considered, provided there are no new or
overriding circumstances. The defendant’s bald asser-
tion that he is reviving previously stricken special
defenses is not accompanied by any representation of
changed circumstances; the reclaiming of these
defenses is, therefore, of no moment. Furthermore, to
the extent that the plaintiff notes a potential ambiguity
as to the sufficiency of the defendant’s ninth and tenth
special defenses—those special defenses assert that the
statute authorizing the present case is a bill of attainder
or an ex post facto law, respectively—it should be noted
that those arguments were considered and rejected by
the court, Robaina, J., in the decision denying the defen-
dant’s motion to strike the plaintiff’s complaint. That
decision also rejected the defendant’s argument that
the small number of inmates who have been sued for
reimbursement satisfactorily evidences a violation of
equal protection. Although this court is entitled to
review each of the defendant’s arguments, in light of the
earlier, persuasive determinations made in the course
of litigation, it is not obligated to do so.
   Next, ‘‘[p]ursuant to General Statutes § 18-85a . . .
the state of Connecticut is authorized to assess inmates
for the costs of their incarceration.’’ (Footnote omitted.)
Alexander v. Commissioner of Administrative Ser-
vices, 86 Conn. App. 677, 678–79, 862 A.2d 851 (2004).
Section 18-85a provides in relevant part: ‘‘(a) The Com-
missioner of Correction shall adopt regulations . . .
concerning the assessment of inmates of correctional
institutions or facilities for the costs of their incarcera-
tion. (b) The state shall have a claim against each inmate
for the costs of such inmate’s incarceration under this
section, and regulations adopted in accordance with
this section, for which the state has not been reim-
bursed . . . . In addition to other remedies available
at law, the Attorney General, on request of the Commis-
sioner of Correction, may bring an action in the superior
court for the judicial district of Hartford to enforce
such claim, provided no such action shall be brought
but within two years from the date the inmate is
released from incarceration . . . .’’ Section 18-85a-1 (a)
of the Regulations of Connecticut State Agencies pro-
vides that ‘‘ ‘Assessed Cost of Incarceration’ means the
average per capita cost, per diem, of all component
facilities within the Department of Correction as deter-
mined by employing the same accounting procedures
as are used by the Office of the Comptroller in determin-
ing per capita per diem costs in state humane institu-
tions in accordance with the provisions of Section 17b-
223 of the general statutes. . . .’’
   In the present case, the plaintiff has carried its burden
of demonstrating that it is entitled to judgment as a
matter of law. First, through the defendant’s mittimus as
well as the affidavit of Jay Tkacz, a fiscal administrative
manager with the Department of Correction, the plain-
tiff has established the fact of the defendant’s convic-
tion as well as the duration of his incarceration. Next,
Tkacz attests that the per diem rate for the incarceration
of any inmate in the fiscal year July 1, 2014 through
June 30, 2015, was $145 per day and that the total
assessed cost of the defendant’s incarceration is there-
fore $22,330. Finally, § 18-85a clearly authorizes the
plaintiff to bring an action seeking reimbursement for
the cost of the defendant’s incarceration, and the pres-
ent case, which was brought within two years of the
defendant’s release from incarceration on June 5, 2015,
is timely. Contrary to the defendant’s argument that the
plaintiff has failed to state a claim upon which [relief]
can be granted, the plaintiff has therefore established
that it is entitled to judgment as a matter of law. To
demonstrate otherwise, the defendant must establish
that there is a genuine issue of material fact.
   As an initial matter, with regard to the defendant’s
argument concerning his outstanding FOIA request, it
is noted that, ‘‘[s]hould it appear from the affidavits of
a party opposing the motion that such party cannot,
for reasons stated, present facts essential to justify
opposition, the judicial authority may deny the motion
for judgment or may order a continuance to permit
affidavits to be obtained or discovery to be had or may
make such other order as is just.’’ Practice Book § 17-
47. ‘‘A party opposing a summary judgment motion . . .
on the ground that more time is needed to conduct
discovery bears the burden of establishing a valid rea-
son why the motion should be denied or its resolution
postponed, including some indication as to what steps
that party has taken to secure facts necessary to defeat
the motion. Furthermore, under Practice Book § 17-47,
the opposing party must show by affidavit precisely
what facts are within the exclusive knowledge of the
moving party and what steps he has taken to attempt
to acquire these facts.’’ (Internal quotation marks omit-
ted.) Bank of America, N.A., Trustee v. Briarwood Con-
necticut, LLC, 135 Conn. App. 670, 675, 43 A.3d 215
(2012). ‘‘[A] party contending that it needs to conduct
discovery to respond to a motion for summary judgment
must do more than merely claim the information needed
is within the possession of the opposing party.’’ Id., 677.
  In the present case, the defendant has neither appro-
priately nor persuasively supported his argument con-
cerning the need for additional discovery. First, the
defendant has not submitted an affidavit in support of
this argument. Even if the court were to consider the
defendant’s assertions,2 however, there is nothing in
the defendant’s brief or his supporting documents that
specifically indicates what facts are within the plaintiff’s
exclusive knowledge. The defendant contends that he is
awaiting a response regarding a FOIA request regarding
e-mails and submits a document indicating that he has
requested e-mails and other records from various
employees of the Department of Correction that refer-
ence him by name or by his inmate number. The defen-
dant has not carried his burden of establishing a valid
reason that the plaintiff’s motion should be denied or
postponed by broadly claiming that the information he
needs is possessed by the plaintiff. This argument is
therefore unavailing.
   The defendant next argues that the amount claimed
by the plaintiff in the present case is based upon an
unreliable calculation. Specifically, the defendant con-
tends that there are offsets, such as the defendant’s
payment of taxes and for phone services while incarcer-
ated, that have not been accounted for; that the expendi-
ture of the Department of Correction that was used in
the calculation is greater than the expenditure repre-
sented in a 2013 report; that he is being overcharged
based upon the security level of the facility he was
incarcerated in and based upon the services he actually
used while incarcerated; that some avenues of income
for the state are not accounted for; and that he should
not be liable to reimburse the state for the time he
spent incarcerated after the Department of Correction
declined to release him under transitional supervision.
‘‘Section 18-85a directs the commissioner to adopt regu-
lations for the assessment of inmates for the costs of
their incarceration. Implicit in this directive is the
requirement that any assessment accurately reflect
such costs, with the understanding, of course, that abso-
lute precision may be impossible and only a rational
basis is required.’’ State v. Strickland, Superior Court,
judicial district of Hartford, Docket No. CV-XX-XXXXXXX-
S (November 19, 2002) (Beach, J.) [33 Conn. L. Rptr.
638, 644]. Indeed, as previously noted, the relevant regu-
lation, § 18-85a-1 (a), provides that the assessed cost is
an average per capita cost. The defendant cites to no
authority, and the court knows of none, mandating that
the calculation of incarceration costs take into account
each individual inmate’s particular circumstances when
determining the daily rate. In the absence of evidence
that raises a genuine issue of material fact as to the
rational basis upon which the calculation rests, the
defendant’s argument concerning the reliability of the
per diem rate must fail.
   The defendant also argues that the plaintiff has failed
to properly authenticate the amount claimed because
Tkacz is unable to attest to the accuracy of the per
diem rate; essentially, the plaintiff argues that Tkacz’
invocation of the daily rate, which is determined by the
Office of the State Comptroller, is hearsay. Hearsay
evidence is inadmissible for the purpose of supporting
or defeating a motion for summary judgment. See, e.g.,
Cogswell v. American Transit Ins. Co., 282 Conn. 505,
534, 923 A.2d 638 (2007). There are, however, excep-
tions to the hearsay rule, including the business record
exception. ‘‘To be admissible under the business record
exception to the hearsay rule, a trial court judge must
find that the record satisfies each of the three conditions
set forth in . . . [General Statutes] § 52-180. . . . The
court must determine, before concluding that it is
admissible, that the record was made in the regular
course of business, that it was the regular course of
such business to make such a record, and that it was
made at the time of the act described in the report, or
within a reasonable time thereafter.’’ (Footnote omit-
ted; internal quotation marks omitted.) State v. Polanco,
69 Conn. App. 169, 181–82, 797 A.2d 523 (2002). Further-
more, ‘‘[t]he witness whose testimony provides the
foundation for the admission of a business record must
testify to the three statutory requirements, but it is not
necessary that the record sought to be admitted was
made by that witness . . . .’’ (Internal quotation marks
omitted.) Id., 184.
   In the present case, to the extent Tkacz’ reference
to the daily rate could be considered hearsay, it would
nevertheless be admissible pursuant to the business
records exception. In his affidavit, Tkacz attests that
he ‘‘has access to the business records of the [Depart-
ment of Correction] as they pertain to the placement
of persons committed to the custody of the Commis-
sioner of Correction . . . and the assessed cost of each
such person’s incarceration. Said business records of
inmates’ incarceration and charges are made in the
regular course of business of the Department of Correc-
tion, and it is in the regular course of business of the
Department of Correction to make such records con-
temporaneously or within a reasonable time there-
after.’’ Tkacz goes on to state that he has examined the
business records of the Department of Correction as
they relate to the defendant before determining the
defendant’s assessed costs of incarceration. Within the
subparagraphs addressing Tkacz’ examination of the
pertinent records and the ultimate determination of the
amount owed by the defendant, Tkacz attests that ‘‘the
per diem rate established by the Office of the State
Comptroller for the cost of incarceration for the fiscal
year [July 1, 2014] through [June 30, 2015] was $145.00
per day.’’ The affidavit establishes, and the plaintiff does
not provide evidence to dispute, that, to the extent that
the per diem rate is hearsay, it is admissible under the
business record exception. Accordingly, the defen-
dant’s argument as to the admissibility of the per diem
rate fails.
   Next, the defendant contends that the Department
of Correction’s documented noncompliance with the
statute at issue, § 18-85a, should preclude the plaintiff’s
claim. To support this argument, the defendant offers
a report from the Auditors of Public Accounts for the
fiscal years ending in June 30, 2012, and 2013. This
report indicates, inter alia, that the Department of Cor-
rection ‘‘[had] not complied with statutory requirements
dictating 10 [percent] be deducted from deposits made
to inmates’ accounts to fund a discharge savings
account program or to recover the costs of incarcera-
tion.’’ The defendant argues that ‘‘[t]he Audit Report is
documentation the plaintiff . . . is not enforcing
claims against each inmate. . . . This is the specific
instance where persons similarly situated in all relevant
aspects were treated differently.’’ Putting aside the fact
that this report concerns years prior to the defendant’s
incarceration, the Department of Correction’s noncom-
pliance with this statutory provision does not impact
the present case. The defendant makes no assertions
and presents no evidence that money was or was not
deducted from an account kept during his incarcera-
tion. Although the Department of Correction’s past non-
compliance with a provision concerning the recovery
of funds for the costs of incarceration may appear
superficially relevant to the present case, this report
has no application to the specific circumstances of the
present case. Accordingly, the defendant’s reliance on
this report is misplaced.3
   In that vein, the defendant further argues that he is
being unfairly targeted and that the plaintiff has not
sought reimbursement for the cost of incarceration
from other inmates. He contends that he is being tar-
geted because, inter alia, the defendant has a home
and a pension; was a state employee and a ‘‘minority
inmate’’; does not use ‘‘entitlement services’’; is of retire-
ment age; and was involved in an infamous crime. In
support of his argument, the defendant provides a table
entitled ‘‘Collected Incarceration Costs’’ from 2011 to
2015 and a printout of Assistant Attorney General Judith
Brown’s case list from the Judicial Branch website, as
of March 26, 2017. The defendant has supplemented
both of these documents with his own handwritten
calculations. The table of costs includes the defendant’s
assertion of how many inmates were released per year
and the average amount collected per inmate. The case
list purports to indicate, again through the defendant’s
handwritten calculations, how many individuals the
state sought to recover incarceration costs from and
whether those inmates had trust funds or state or
municipal pensions. The defendant further relies upon
responses submitted by the plaintiff to various interrog-
atories establishing, inter alia, the number of reimburse-
ment suits commenced at various times.4
  Notwithstanding that the defendant’s handwritten
additions might well be considered unsupported factual
assertions, even if the court were to consider the defen-
dant’s notes, the records submitted do not establish a
genuine issue of material fact. To the extent that the
defendant attempts to use these records to emphasize
the infrequency with which actions to recover costs
of incarceration occur, the argument that infrequency
evidences an equal protection violation has been per-
suasively rejected by the court, Robaina, J., in the
course of this litigation already. Moreover, to the extent
that the defendant’s notes appear to assert that actions
have been instituted to recover incarceration costs
against other individuals with assets such as trust funds
or pensions, that evidence does not indicate that the
defendant has been unjustly targeted; rather, it tends
to prove the opposite, that reimbursement actions are
commenced when it is determined that an inmate or
former inmate has adequate assets. Accordingly, the
defendant’s arguments on this point are unavailing.
   As a final note to the defendant’s unequal treatment
arguments, the defendant also argues that he was dis-
criminated against because § 18-85a is not income-
dependent; the plaintiff, the defendant contends,
unfairly targeted the defendant’s gross income but did
not seek to recover money from other inmates who
lacked a state pension. In his brief, the defendant refers
to the plaintiff’s interrogatories to support this con-
tention. The responses, however, merely indicate that
the Department of Correction initiates an action when
it learns that an inmate has nonexempt assets of $5000
or more or a government pension, in accordance with
General Statutes § 52-321a (b).5 The defendant’s opin-
ions as to the propriety of considering certain assets
but not others when commencing an action for the
reimbursement of incarceration costs does not create
a genuine issue of material fact in the present case.
   The defendant then argues that the intent of § 18-85a
indicates that the plaintiff’s claim against the defendant
is unjust. Looking to the legislative history, which is
attached as an exhibit to the defendant’s opposition,
the defendant contends that the intent of the law is to
recover the cost of incarceration from inmates with
significant financial resources; the defendant argues,
however, that he does not have significant resources,
and rather, that he is in debt. Even assuming that the
defendant has accurately represented his finances, the
defendant’s assertions are irrelevant to the determina-
tion of whether the plaintiff is entitled to judgment as
a matter of law in the present case. The intent of the
statute is to recover the cost of incarceration from
inmates deemed capable of paying, where that capabil-
ity is statutorily defined: nonexempt assets of $5000 or
more or a government pension. In his opposition, the
defendant has neither asserted nor demonstrated that
he does not meet the statutory criteria. Accordingly,
notwithstanding the defendant’s characterization of his
finances and in view of the statute’s overarching pur-
pose, the defendant’s argument on this point does not
establish a genuine issue of material fact.
   Finally, the defendant argues that he had no notice
that the plaintiff would seek to recover these costs prior
to the application for a prejudgment remedy in April,
2015, and that he had a right in the expectation of
finality in his plea. This argument is slightly different
from the defendant’s earlier contention that his plea
bargain constituted a contract—an argument already
rejected in the course of this litigation. The defendant
cites to no authority, and the court can find none, indi-
cating that a plea bargain must address the costs of
incarceration or that notice is required prior to institut-
ing an action to recover the costs of incarceration.
Rather, as the statute authorizing the state to recover
the costs of incarceration contains no mention of notice
as a requirement, it appears that an action for reim-
bursement may proceed without notice being given.
Accord Dept. of Administrative Services v. Sullo, Supe-
rior Court, judicial district of Hartford, Docket No. CV-
XX-XXXXXXX-S (June 30, 2011) (Hon. Robert F. Stengel,
judge trial referee) (52 Conn. L. Rptr. 191, 193) (plain
language of statutes authorizing state to seek reim-
bursement for care in state humane institution did not
require notice and, therefore, claim was not barred due
to lack of notice). The lack of notice to the defendant
is therefore not a ground on which to deny the plaintiff
summary judgment.
  As the plaintiff has demonstrated that it is entitled
to judgment as a matter of law and the defendant has
not demonstrated that there is any genuine issue of
material fact, the plaintiff’s motion for summary judg-
ment is granted.
   * Affirmed. State v. Sebben, 201 Conn. App.           ,    A.3d      (2020).
   1
     The plaintiff indicates that the defendant’s fifth and sixth special defenses
alleged that the plaintiff could not bring the present case because the defen-
dant’s criminal plea agreement did not address or provide for costs of
incarceration. The plaintiff further notes that the defendant’s ninth special
defense alleges that the collection of the costs of incarceration constitutes
a bill of attainder and that the defendant’s tenth special defense contends
that the statute authorizing the plaintiff to seek reimbursement for the costs
of incarceration is an ex post facto law.
   2
     ‘‘[I]t is the established policy of the Connecticut courts to be solicitous
of pro se litigants and when it does not interfere with the rights of other
parties to construe the rules of practice liberally in favor of the pro se
party.’’ (Internal quotation marks omitted.) Vanguard Engineering, Inc. v.
Anderson, 83 Conn. App. 62, 65, 848 A.2d 545 (2004).
   3
     Rejecting this argument also disposes of the defendant’s contention that
the auditors’ report invalidates Alexander v. Commissioner of Administra-
tive Services, Superior Court, judicial district of New Haven, Docket No.
CV-XX-XXXXXXX-S (February 11, 2003) (Blue, J.) [34 Conn. L. Rptr. 165], aff’d,
86 Conn. App. 677, 862 A.2d 851 (2004), as valid precedent.
   4
     ‘‘[A] response [to an interrogatory] can be considered by the court in
ruling on a motion for summary judgment because Practice Book § 17-45
specifically states that disclosures are the type of evidence that may be
considered as evidence to support a summary judgment motion, and that
interrogatories and requests for production fall under the term disclosures.’’
(Internal quotation marks omitted.) Cavalier v. Bank One, N.A., Superior
Court, judicial district of New Haven, Docket No. CV-XX-XXXXXXX-S (Novem-
ber 5, 2004) (Skolnick, J.). Nevertheless, ‘‘[a]n answer . . . to an interroga-
tory has the same effect as a judicial admission made in a pleading . . .
but it is not conclusive . . . .’’ Bochicchio v. Petrocelli, 126 Conn. 336,
339–40, 11 A.2d 356 (1940).
   5
     General Statutes § 52-321a (b) provides in relevant part: ‘‘Nothing in this
section or in subsection (m) of section 52-352b shall impair the rights of
the state to proceed under section 52-361a to recover the costs of incarcera-
tion under section 18-85a and regulations adopted in accordance with section
18-85a from any federal, state or municipal pension, annuity or insurance
contract or similar arrangement described in subdivision (5) of subsection
(a) of this section, provided the rights of an alternate payee under a qualified
domestic relations order, as defined in Section 414 (p) of the Internal Reve-
nue Code of 1986, or any subsequent corresponding internal revenue code
of the United States, as from time to time amended, shall take precedence
over any such recovery. . . .’’